Citation Nr: 0920593	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  06-13 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel
INTRODUCTION

The Veteran served on active duty from January 1963 to 
January 1966, and September 1967 to June 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  By that rating action, the RO granted 
service connection for PTSD; an initial 30 percent evaluation 
was assigned, effective November 15, 2004--the date VA 
received the Veteran's original claim for service connection 
for this disability.  The Veteran timely appealed the RO's 
August 2005 rating action, and this appeal ensued. 

In March 2007, the Veteran testified before the undersigned 
Veterans Law Judge at the Wichita, Kansas RO.  A copy of the 
hearing transcript has been associated with the claims file.  

In May 2008, the Board remanded the instant claim to the RO 
for additional development.  The requested development has 
been completed and the case has returned to the Board for 
appellate consideration. 

By a December 2008 rating action, the RO assigned an initial 
50 percent evaluation to the service-connected PTSD, 
effective November 15, 2004.  Since the RO did not assign the 
maximum disability rating possible for PTSD the appeal with 
respect to this disability remains before the Board.  AB v. 
Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a 
notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).  

As the Veteran is appealing the initial assignment of a 
disability rating assigned to his service-connected PTSD, the 
issue has been framed as that listed on the title page of 
this decision.  See Fenderson v. West, 12 Vet. App. 119, 125-
126 (1999).


FINDING OF FACT

With resolution of the benefit of the doubt in the Veteran's 
favor, for the period beginning November 15, 2004, the 
Veteran's PTSD has caused total social and occupational 
impairment. 


CONCLUSION OF LAW

The criteria for the assignment of a 100 percent rating for 
PTSD from the effective date of service connection, November 
15, 2004, are approximated.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, (West 2002); 38 C.F.R. §§ 4.130, 
Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).

As will be discussed in greater detail below, the Board is 
granting a 100 percent disability rating, which is the 
maximum evaluation available for the Veteran's service- 
connected PTSD. Consequently, any error with respect to VA's 
duty to notify or assist the claimant is harmless.  

II.  Merits Analysis 

The Veteran contends that his PTSD is manifested by total 
occupational and social impairment.  Having carefully 
considered the Veteran's contentions in light of the evidence 
of record and the applicable law, the Board finds that the 
weight of such evidence is in approximate balance and the 
claim will be granted on this basis.  38 U.S.C.A § 5107(b) 
(West 2002); Alemany v. Brown, 9 Vet. App. 518 (1996); Brown 
v. Brown, 5 Vet. App. 413 (1993) (Under the "benefit-of-the-
doubt" rule, where there exists "an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter," the 
claimant shall prevail upon the issue).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities. Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes. 
See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, such as here, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the appeal.  See generally Fenderson v. West, 
12 Vet. App. 119 (1999); but see also Hart v. Mansfield, 21 
Vet. App. 505 (2007) (regarding staged ratings in cases where 
service connection had previously been established).  Here, 
in the analysis below, the Board has found that the evidence 
of record warrants an initial 100 percent rating for PTSD 
from the date of award of service connection, November 15, 
2004.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
See 38 C.F.R. § 4.7 (2008).

In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (2008).

The Veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  38 C.F.R. § 4.130, Diagnostic Code 
9411.  The regulations establish a general rating formula for 
mental disabilities.  See 38 C.F.R. § 4.130 (2008).  Ratings 
are assigned according to the manifestation of particular 
symptoms.  However, the use of the term "such as" in 38 
C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's disability that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV).

Pursuant to 38 C.F.R. § 4.130 (2008), Diagnostic Code 9411, 
PTSD is to be assigned a 50 percent evaluation when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation requires occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike setting); 
and inability to establish and maintain effective 
relationships.  Id.

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  Id.

A Global Assessment of Functioning (GAF) score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders 32 (4th ed. 1994) (DSM-IV)).  Scores 
ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Id.

By an August 2005 rating decision, the RO granted service 
connection for PTSD; an initial 30 percent evaluation was 
assigned, effective November 15, 2004--the date VA received 
the Veteran's original claim for service connection for this 
disability.  By a December 2008 rating action, the RO 
assigned a 50 percent evaluation to the service-connected 
PTSD, effective November 15, 2004.

In awarding service connection for PTSD in August 2005, the 
RO, in part, relied on government agency records reflecting 
that the Veteran's unit, Company A, 52nd Signal Battalion 
sustained causality losses as a result of heavy artillery, 
rocket, and mortar fire during the 1968 Tet Offensive in the 
Republic of Vietnam. 

The RO also based its August 2005 determination on VA 
outpatient and examination reports, dating from January 2004 
to April 2006.  These reports show that the Veteran attended 
a weekly PTSD support group, had been prescribed medication, 
and was diagnosed with chronic, severe PTSD.  (See, VA 
outpatient reports, dating from January 2004 to April 2006).  

An August 2005 VA examination report reflects that the 
Veteran reported being unemployed since 2003, citing an 
inability to work due to a "psychological problem."  He 
described his relationships with his superiors as "fair."  
The Veteran reported that while employed, he had a 
"strained" and "severe" relationship with his co-workers.  
Regarding social impairment, the Veteran indicated that his 
relationship with his parents was non-existent.  

An August 2005 mental status examination was positive for 
moderate depression and anxiety, unusual perpetual 
experiences, such as auditory, visual and tactile 
hallucinations, disorganized speech and behavior, mild 
impairment in attention and concentration, and suicidal 
ideation of a low frequency and short duration with a poorly 
conceived plan and without an intent to die.  The August 2005 
VA examiner entered Axis I diagnoses of PTSD, Bipolar I 
Disorder, with Psychotic Features, Panic Disorder with 
Agoraphobia, Generalized Anxiety Disorder, and Paranoid 
Personality Disorder.  The VA examiner indicated that the 
research literature was in support of PTD being a causative 
factor for other disorders, including depressive and other 
anxiety disorders.  He stated that the Veteran's panic 
disorder and the depressive component of his Bipolar Disorder 
were caused by his PTSD.  The VA examiner did not, however, 
discuss how or if the Veteran's Generalized Anxiety Disorder, 
Paranoid Personality Disorder, or psychotic features of his 
Bipolar I Disorder were associated with, or aggravated by his 
service-connected PTSD.  A current GAF score of 45 was 
entered.  (See, August 2005 VA examination report).  

The August 2005 VA examiner concluded that the Veteran had 
generally poor coping skills and reacted to psychosocial 
stress maladaptively.  He considered the prognosis for 
significant change in the Veteran's behavior to be poor.  The 
Veteran's risk of harming himself or others was considered 
low; the probability of exhibiting inappropriate behavior was 
predicted as moderate.  

Applying the facts in this case to the criteria and evidence 
set forth above, and in light of the clinical findings found 
during the August 2005 VA examination, along with those noted 
during an October 2008 VA PTSD examination, the findings of 
which will be discussed in more detail below, the Board finds 
that the Veteran's PTSD warrants an assignment of an initial 
100 percent evaluation from the award of service connection, 
November 15, 2004.   

The Board observes that in addition to being diagnosed with 
PTSD, the Veteran has also been diagnosed with Bipolar I 
Disorder with Psychotic Features, Panic Disorder with 
Agoraphobia, Generalized Anxiety Disorder, Paranoid 
Personality Disorder, and Dysthymic Disorder (October 2008).  
While the Board may not compensate the Veteran for his non 
service-connected disorders, the Board is precluded from 
differentiating between symptomatology attributed to a non 
service-connected disability and a service-connected 
disability in the absence of medical evidence which does so.  
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per 
curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 
(1996).  

As the October 2008 VA examiner did not clinically separate 
symptoms of the Veteran's service-connected PTSD from any 
symptoms associated with his non service-connected 
disabilities, as requested by the Board in its May 2008 
remand directives, the Board has considered the overall 
symptomatology associated with the Veteran's psychiatric 
impairment as being attributable to his service-connected 
PTSD. Id.  

As noted above, the Board finds that the Veteran's PTSD 
warrants an assignment of an initial 100 percent evaluation 
from the award of service connection, November 15, 2004.  The 
evidence reveals that the Veteran experiences several of the 
symptoms under the criteria for a 100 percent evaluation, 
such as a persistent danger of hurting self or others and 
grossly inappropriate behavior.  In addition, August 2005 and 
October 2008 VA examination reports uniformly disclose that 
the Veteran's PTSD has significantly interfered with his work 
performance.  For example, the Veteran quit work in 2003 out 
of fear of hurting his boss.  Regarding social impairment, 
these same VA examination reports also disclose that the 
Veteran was socially isolative, had no relationship with his 
parents and only had a few friends.  In fact, an October 2008 
VA psychologist noted that the Veteran would "hibernate" in 
his house for several continuous weeks.  The evidence also 
shows that the Veteran's treating VA physicians have most 
often described his PTSD as chronic and severe.  (See, VA 
outpatient reports, dating from January 2004 to April 2006).  

Apart from the factors noted above, after a mental status 
evaluation in October 2008, a VA psychologist concluded that  
the Veteran that was positive for a disheveled appearance, 
suicidal ideation, violent ideation, and social isolation 
with non-existent familial relationships and few friends.  
The examiner noted that the Veteran tended to obsessively 
focus on one or two topics to the exclusion of all else.  He 
further observed that the Veteran tended to "live in the 
past and a very difficult time letting go of disturbing 
thoughts and memories. He has few friends and little 
support."  (See, October 2008 VA examination report).  
August 2005 and October 2008 VA examination reports were also 
positive for occasional suicidal ideation with no real plan.  

The Veteran's GAF scores of 45 and 50, which are indicative 
of serious social and occupational impairment.  (See, August 
2005 and October 2008 VA examination reports, containing GAF 
scores of 45 and 50, respectively). 

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim, 
however it would likely not result in further information 
that would separate non-service-connected psychiatric 
symptoms from those that are due to PTSD.  Under the 
"benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  Because a state of relative equipoise has 
been reached in this case, the benefit of the doubt rule will 
therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993). 

In light of the foregoing, the Board finds that the level of 
disability manifested by the Veteran's PTSD approximates 
total social and occupational impairment required for a 100 
percent rating.  This is the maximum possible evaluation.  
Furthermore, the Board finds that a 100 percent is warranted 
for the entire period in which this claim has been pending.  
Thus, the benefit sought on appeal is granted.


ORDER

A 100 percent evaluation for PTSD is granted from November 
15, 2004. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


